Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No.: 19-cv-24640-SCOLA/TORRES

  RONALD M. SAINT-VIL,

         Plaintiff,
  vs.

  CITY OF MIAMI BEACH and
  AUGUSTIN RODRIGUEZ,

        Defendants.
  __________________________________/

            DEFENDANT CITY OF MIAMI BEACH’S MOTION FOR FINAL
        SUMMARY JUDGMENT AND ACCOMPANYING MEMORANDUM OF LAW

         Defendants, City of Miami Beach (the “City”) hereby move pursuant to Fed.R.Civ.P 56

  for final summary judgment against Plaintiff Ronald M. Saint-Vil. The motion is fully supported

  by the accompanying memorandum of law.

                                    MEMORANDUM OF LAW

                                         INTRODUCTION

         This is a simple case with simple facts. On November 11, 2017, Plaintiff alleges in his

  Complaint (ECF No. 1) (“C.”) that he was standing at the cul de sac at the end of a street outside

  a hotel where he had been working that night and recording video of Officers Rodriguez and Crews

  standing at the back of a police transport vehicle while they switched handcuffs on a prisoner they

  had taken out of the van. Everyone agrees to these facts up to this point.

         The only material dispute in this case is how far away from the officers was Plaintiff

  standing? Far enough away that he could peacefully and lawfully video record the officers or too

  close for the safety of the officers who were dealing with a prisoner who was momentarily

  unhandcuffed and out of their van? Plaintiff claims that he was 12-15 feet away. However, his own
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 2 of 10




  video of the incident shows that he approached to within about two feet of the officers.

         At this point, all material disagreement ends and the remaining material facts are

  undisputed: Officer Rodriguez walked up to the Plaintiff and “calmly asked Mr. St. Vil if he could

  help him, to which Mr. Saint-Vil responded ‘no, sir.’” C. 19. Officer Rodriguez eventually put his

  hand on Plaintiff’s chest and said “you are coming with me” to arrest him for interfering with his

  prisoner transfer by standing within two feet of the transfer, but Plaintiff slapped Officer

  Rodriguez’s hand away. Officer Rodriguez attempted to deploy his Taser to control Plaintiff, but

  was unsuccessful because Plaintiff pulled out the prongs. Plaintiff then turned and ran east onto

  the beach in an attempt to escape. After Officer Rodriguez called off a foot chase on the radio and

  requested emergency assistance, Officer Alfredo Garcia caught up with Plaintiff and deployed his

  Taser successfully for an initial five seconds, after which Plaintiff regained control of his bodily

  movements and continued to struggle. Officer Garcia then deployed his Taser a second time for

  an additional five seconds, during which Officers were able to finally successfully handcuff

  Plaintiff. Plaintiff suffered no serious injury and was transported to the Miami-Dade County jail,

  where he spent a single night. The charges against Plaintiff were later nolle prossed by the State

  Attorney’s Office.

         Based upon these facts, Plaintiff brings three counts against the City alleging very narrow

  facts regarding only actions of Officers Garcia and Crews. Summary Judgment on all three counts

  is appropriate here.

         First, Plaintiff’s state law battery claim arising solely out of Officer Garcia’s second Taser

  deployment to the Plaintiff on the sand in Count III must be dismissed because Officer Garcia’s

  testimony regarding the second Taser deployment is entirely uncontroverted -- Plaintiff testified

  at deposition that he does not have any recollection of being tased by Officer Garcia on the sand



                                                   2
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 3 of 10




  at all – let alone that he was tased the second time without justification.

          Second, Plaintiff’s claim for negligent infliction of emotional distress in Count IX, also

  arising out of Officer Garcia’s second deployment of his Taser against Plaintiff while on the sand

  of the beach, must be dismissed because Officer Garcia intended to deploy the Taser. Simply put,

  there is no such claim as negligent excessive force. Plaintiff’s unmeritorious battery claim in Count

  III subsumes his negligence claim, requiring dismissal of Count IX.

          Third, Plaintiff’s claim for failure to train and supervise against the City in Count X, arising

  out of an alleged failure of the City to enact more or better training for Officer Crews on the duty

  to intervene if he witnessed unlawful officer conduct and for Officer Garcia on the proper use of a

  Taser, must fail because the decision regarding what training to provide to police officers is a

  discretionary act of the City that is protected by sovereign immunity. Also, the City’s training

  program, in which both Officer Crews and Garcia participated, is accredited by CALEA and is

  quadruple the number of hours required by the Florida Department of Law Enforcement. While

  FDLE requires ten hours of annual mandatory retraining for each officer, the City has, since 2015,

  provided ten hours of quarterly retraining for a total of forty hours of retraining per year. This

  retraining includes annual training regarding the appropriate use of force and annual Taser

  recertification. Similarly, the City’s supervision, through its internal affairs unit, is CALEA

  accredited and meets all industry standards. Plaintiff offers no evidence to the contrary. See

  Defendant City of Miami Beach’s Statement of Undisputed Facts, para. 1-16.

     I.       Plaintiff’s Battery Claim (Count III) Fails Because the Force Used to Arrest him
              was Justified as a Matter of Law.

          In Count III, Plaintiff seeks to hold the City vicariously liable for one single facet of the

  use of force used against him on the night of his arrest: the second Taser deployment by Officer

  Garcia that finally brought Mr. Saint-Vil under control and allowed officers to handcuff him after

                                                     3
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 4 of 10




  the foot chase onto the sand of the beach. This claim fails because Officer Garcia testified --

  without contradiction – that he deployed his Taser against the Plaintiff once when the Plaintiff

  stopped running on the stand, turned around, and faced Garcia with a bladed stance (indicative of

  an intent to resist arrest and fight). See Garcia Deposition (“Garcia Depo”) pp. 62:3-63-13. Officer

  Garcia achieved neuromuscular incapacitation with the first five second deployment, but Plaintiff

  tensed his body and resisted handcuffing as soon as the deployment ended, so Garcia deployed his

  Taser for a second five seconds. Only after the second deployment were officers able to control

  and successfully handcuff the Plaintiff.

         Specifically, Officer Garcia testified as follows:

         Q.      All right. So after Mr. Saint-Vil turns around you tase him; correct?

         A.      Yes.

         Q.      What happens next?

         A.      I achieve neuromuscular incapacitation, which basically means that his
                 body tensed up and incapacitated and he fell to the ground.

         Q.      So why did you tase him again?

         A.      Because when the five-second cycle ended and myself and Rodriguez tried
                 to put him in handcuffs, he continued to tense his body and throw his arms
                 and legs not letting us put him into handcuffs. So I had to do a second five-
                 second cycle to achieve compliance.

         Q       Okay.

         A       And I was finally able to achieve compliance. Garcia Depo. 67:9-25.

         Plaintiff has offered no evidence of any kind to refute Officer Garcia’s testimony. In fact,

  Plaintiff testified that he did not remember being tased by Officer Garcia on the sand at all, let

  alone that he had stop fleeing and resisting at the time Officer Garcia deployed his Taser a second

  time against him:



                                                   4
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 5 of 10




        Q.    So you're running on the beach and then what happens?

        A.    Well, I mean, they caught up to me when I got to the beach. They, you
              know, they got on -- they got on me, they put the cuffs on me. I -- I actually
              remember I blacked out at that time. I -- and when I woke up I had them
              surrounding me, that's what I do remember… See Saint-Vil Deposition
              (“Saint-Vil Depo.”) pp.164:23-165:5.

        Q.    Okay. But you gave a series of events leading up to your being unconscious
              and the conversations that you remember word for word exactly, but you
              left out the fact that you never laid down and, in fact, you were stopped by
              a second officers tasering you; isn't that correct?

        MR. TIRADO: Object to form.

        A:    I'm not aware of – I wasn't really made aware of how many times I was
              tased until after I spoke with my attorney.

        Q.    So as you sit here today, you didn't learn about the fact that you were
              stopped by a second officer who was tasing you as you were running away
              on the beach; is that correct?
        …
        A.    Right, I didn't know that I was tased that many times. I didn't know. I know
              I was tased and I know I had blacked out, but I didn't know what was the
              reason for me passing out.

        Q.    Yeah, but you only said you were tased one time, and that was back at the
              van when the officer first approached you,correct?

        A.    I did say that I was tased at that time, but, you know, it was once they caught
              up to me on -- on the beach, like I said, I had passed out, I didn't -- I might
              have got tased and maybe passed out, I don't know. Saint-Vil Depo.166:21-
              168:11.
        …

        A:    I didn't know how many times that I was tased, yes, sir.

        Q.    Okay. But –

        A.    That's exactly what I said. I said I don't know how many times I was tased
              until after because I -- I was -- I wasn't aware of everything that was going
              on because I got -- I was knocked out for a second and then when I awoke
              was -- when I woke up, that's when those officers were around me
              surrounding me. Saint-Vil Depo.168:24-169:9.

        Q:    You were asked about throwing up and you said didn't recall why you threw

                                                5
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 6 of 10




                 up; is that correct?

         MR. SWITKES: Form.

         A:      I did. I wasn't aware of -- I did answer I wasn't aware that -- why I threw up,
                 yes.

         Q.      Is it possible, in your opinion, that you may have thrown up because you
                 were tased?

         MR. SWITKES: Objection to form.

         A:      I believe that I may have thrown up because of the taser…. Saint-Vil
                 Depo.265:16-266:4.

         ….

         Q.      Well, you wouldn't be able to testify about what happened when you were
                 unconscious, would you?

         A.      Nope. Saint-Vil Depo.287:5-8.

         Plaintiff’s deposition makes clear that he has no independent recollection of being tased by

  Officer Garcia at all. He admits that he slapped Officer Rodriguez’s hand away when Rodriguez

  tried to arrest him, admits that he pulled out the prongs from Rodriguez’s original unsuccessful

  effort to tase him; admits that he fled on foot onto the sand of the beach, and then he remembers

  looking up from the ground and seeing somewhere between one and eight officers standing over

  him. Plaintiff does not claim that he felt any pain during the second Taser deployment or that he

  suffered any additional injury because of it.

         Officer Garcia, on the other hand testified (as well Officer Rodriguez), that Plaintiff

  continued to resist arrest until he had been tased twice for five seconds each. He testified without

  contradiction that Plaintiff could only be handcuffed after the second Taser deployment. This

  uncontroverted testimony is fatal to Plaintiff’s claim that the second Taser deployment was

  excessive. Summary Judgment as to Count III is appropriate in the City’s favor.



                                                   6
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 7 of 10




     II.       Plaintiff’s Negligent Infliction of Emotional Distress Claim (Count IX) Fails
               Because There is no Such Claim as Negligent use of Excessive Force.

            In instances of excessive force, the violation of the ordinarily protected use of force by a

  police officer arises as a claim for battery, not negligence. City of Miami v. Sanders, 672 So. 2d

  46, 48 (3rd DCA 1996). “Florida courts have consistently and unambiguously held that ‘[i]t is not

  possible to have a cause of action for negligent use of excessive force because there is no such

  thing as the negligent commission of an intentional tort.’” Secondo v. Campbell, 327 F. App’x

  126, 131 (11th Cir. 2009) (quoting Sanders, 672 So. 2d at 48 (“The concept of a cause of action

  for ‘negligent’ excessive force is an oxymoron, and we decline to adopt an argument which would

  perhaps ‘make us look like oxen or morons or both.’ (internal citations omitted)); Brown v. J.C.

  Penny Corp., 521 App’x 922, 924 (11th Cir. 2013); Lewis v. City of St. Petersburg, 260 F.3d 1260,

  1264 (11th Cir. 2001) (“there is no cause of action for the negligent use of force”); Feliciano v.

  City of Miami Beach, 847 F. Supp. 2d 1359, 1367 (S.D. Fla. 2012) (same). Plaintiff's theory of

  liability for negligent infliction of emotional distress must, as a matter of law, be dismissed. Asia

  v. City of Miami Gardens, No. 14-20117-Civ-COOKE/TORRES, 2014 U.S. Dist. LEXIS 197493,

  at *14-15 (S.D. Fla. Aug. 15, 2014).

     III.      Plaintiff’s Failure to Train and Supervise Claim (Count X) Fails Because it is
               Redundant; Because the City’s Training Program and Internal Affairs Policies
               are Discretionary Decisions Protected by Sovereign Immunity; and Because the
               Plaintiff has Presented no Evidence That the City’s Training and Internal Affairs
               Policies Have not Been Properly Implemented.

            In Count X, Plaintiff alleges that the City negligently failed to properly institute training

  and discipline programs and policies to train and discipline City police officers. Specifically, the

  claim alleges that the City failed to properly train Officer Garcia as to the proper use of his Taser

  and failed to properly train Officer Crews to intervene to stop the allegedly unlawful arrest and

  Tasing of the Plaintiff. Summary judgment on this claim is appropriate for multiple reasons.

                                                     7
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 8 of 10




         First, the claim is redundant where all parties agree that all involved officers were acting

  within the scope of their employment as officers of the Miami Beach Police Department when they

  acted on November 11, 2017. “A negligent supervision claim is allowed against an employer for

  acts of an employee committed outside the scope and course of employment.” Garcia v. Duffy,

  492 So.2d 435 (Fla. 2d DCA 1986); Santillana v. Florida State Court System, No. 6:09-cv-2095-

  Orl-19KRS, 2010 U.S. Dist. LEXIS 3049, 2010 WL 271433, at *11 (M.D. Fla. Jan. 15, 2010)

  (citing Watson v. City of Hialeah, 552 So.2d 1146, 1148 (Fla. 3d DCA 1989); Garcia, 492 So.2d

  at 438).

         Here, Plaintiff has stated that all officers were acting within the scope of their employment

  as police officers, making a claim for negligent training and supervision inappropriate. This is so

  because Florida statute 768.28(9)(a) makes clear that the City is already vicariously liable for the

  tortious acts of its police officers performing their normal duties unless the officer acted “in bad

  faith or with a malicious purpose or in a manner exhibiting wanton and willful disregard of human

  rights, safety, or property.” Id. If the officer did act with bad faith or malice, then the officer is

  individually liable and the City is not.

         The gravamen of this statutory provision is that either the City or the individual officer is

  liable for an officer’s tortious actions, but not both. Therefore, where, as here, all officers were

  acting within the scope of their employment, and neither Officer Garcia nor Officer Crews is

  alleged to have acted with bad faith, malice, or in a manner exhibiting wanton and willful disregard

  of human rights, safety, or property, the City would be vicariously liable for their tortious actions

  (if a jury so found) regardless of whether or not the City had adequate training or discipline policies

  enacted at the time of the incident. Therefore, evidence regarding improper training and discipline

  would be irrelevant and prejudicial and the claim for negligent training and supervision would add



                                                    8
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 9 of 10




  nothing to Plaintiff’s claim or any additional potential damages.

           Moreover, Count X must be dismissed because the decision regarding what training to

  provide to police officers and how to discipline them is a discretionary function of the City that is

  protected by the doctrine of sovereign immunity. Wynn v. City of Lakeland, 727 F.Supp.2d 1309,

  1316 (M.D. Fla. 2010). Decisions “regarding how to train its officers and what subject matter to

  include in the training is clearly an exercise of governmental discretion regarding fundamental

  questions of policy and planning.” Lewis, 260 F.3d at 1266; Bussey-Morice v. Kennedy, No. 6:11-

  cv-970-Orl-36GJK, 2013 U.S. Dist. LEXIS 2019, 2013 WL 71803, at *5 (M.D. Fla. Jan. 7, 2013).

           Here, Plaintiff contends that the City “failed to supervise and train officers, like Officer

  Garcia, on the appropriate, lawful use of a Taser” (C. 92) and “failed to supervise and train officers,

  like Officer Crews, regarding the duty to intervene if and when they witness a fellow officer

  detaining, or attempting to detain, an innocent person, and/or using excessive force and,

  subsequently giving false testimony to support false charges against an innocent person.” C. 91.

  These allegations clearly challenge the choices the City has made as to what procedures it should

  follow to properly train and supervise its officers. Therefore, the claim is barred by the doctrine of

  sovereign immunity. See generally, Mercado v. City of Orlando, 407 F.3d 1152, 1162 (11th Cir.

  2005).

           Finally, even if Plaintiff’s claim could be read as challenging only the implementation of

  its training and discipline programs, that claim would fail because the City has introduced

  undisputed evidence of its stellar training program and internal affairs unit. See Defendant City of

  Miami Beach’s Statement of Undisputed Facts, ¶¶ 1-16. Plaintiff has not introduced any evidence

  to suggest that the City’s training and supervision policies were not fully implemented as to both

  officers. Indeed, the City’s training program, in which both Officer Crews and Garcia participated,



                                                    9
Case 1:19-cv-24640-RNS Document 69 Entered on FLSD Docket 01/03/2021 Page 10 of 10




   is accredited by CALEA and mandates quadruple the number of hours of training required by the

   Florida Department of Law Enforcement. While FDLE requires ten hours of annual mandatory

   retraining for each officer, the City has, since 2015, provided ten hours of quarterly retraining for

   a total of forty hours of retraining per year. This retraining includes annual training regarding the

   appropriate use of force and annual Taser recertification. Id.

          It is undisputed that both Officers Crews and Garcia completed all training and retraining

   required by Miami Beach Police Department policies and were subject to supervision all required

   elements of the City’s internal affairs programs and policies. Id.

          For all of these reasons, summary judgment as to Count X is appropriate in the City’s favor.

                                            CONCLUSION

          For the foregoing reasons, final summary judgment should be entered in the City’s favor

   on Counts III, IX, and X of Plaintiff’s Complaint.

          Dated this 3rd day of January, 2021.
                                                         Respectfully Submitted,

                                                         RAFAEL A. PAZ, ACTING CITY ATTORNEY
                                                         CITY OF MIAMI BEACH
                                                         1700 CONVENTION CENTER DR., 4TH FL
                                                         MIAMI BEACH, FLORIDA 33139
                                                         TELEPHONE: (305) 673-7470
                                                         FACSIMILE: (305) 673-7002
                                                         s/Robert F. Rosenwald
                                                         Robert F. Rosenwald, Esq.
                                                         E-Mail: RobertRosenwald@miamibeachfl.gov

                                                         Attorneys for Defendant, City of Miami Beach




                                                    10
